Title: To George Washington from James McHenry, 21 June 1777
From: McHenry, James
To: Washington, George



Philada 21 June 1777

Observing it asserted in Gen. Howes letter to your Excy of the 21st April Ulto that “one half of the sick prisoners were recd into the British Hospitals—that the remainder were attended in their different places of confinement by their own Surgeons—and lastly that these Surgeons, without restriction were supplied with medicines for this purpose until it was discovered that they disposed of large quantities by private sale.”
I conceive it incumbent on me to give your Excelly what information I can on this subject, the better to ascertain its credibility, and that it may have its proper influence in the settlement of the proportion of prisoners to be accounted for.
In the first place I would observe to yo⟨ur⟩ Excelly that Gen. Howe seems to have fallen into a mistake in using the term B. H. in the sense in which he would have it understood. If it be not appropriated to amuse, his information must have come from persons whose interest it is that he himself should be deceived. For your Excellency is by no means to suppose that any of our sick prisoners were, at any one time whilst I was in N.Y. received into, the B. H. or treated in the same manner as their own sick and wounded.
That great numbers of our sick and wounded were seperated from the rest, and put into houses provided for their reception is not to be doubted. But there they wanted, the necessary attendance, comforts, and conveniencies which constitute a hospital: either “through design, or neglect of reasonable and practicable care,” Whilst On the other hand no patients could be better taken care of or better provided, than those in the B. Hospitals. Had ours received a similar treatment no cause of complaint could possibly have arisen on this head. But some detail of their sufferings, and what was attempted for their relief will

better shew the discrimination. In compassion to our Enemies I enter upon it with pain and reluctance.
The condition of the prisoners in Gen. the want of such assistance as G. H. had it in his power to supply, & wch was compatible wth the situation as was at several times represented to Gen: Howe by letters from our field officers. No answer was received. In December, their distresses became more peculiarly interesting.
And It was now tho’t advisable to acquaint Do[c]tor Mallet (Surg. Gen. and providor to the B. H.) with their singular distresses. Accordingly in the presence of Col. Miles, I laid before him, and the Commissary for Prisoners (Mr Jos. Loring) their present condition. Mentioned their want of Hospital bed—bunks—bedding, and coverings—the almost total want of fire, in consequence of which several of their limbs had mortified—but more particularly their want of nurses and tenders to give cleanliness to the place and prepare and give them their drinks & nourishment at proper times. In short that they in a manner wanted every thing that could contribute to their comfort or recovery.
Dr Mallet reply’d the account was affecting, and he was very sorry to hear it. He would look into the matter. But in the mean while could assure me that they were allowed the same as the patients in the B. H. And because it was thought, that it would please our officers better, they were under the care of one of our own Doctors. If things were peculated or misapplied—it was not his fault. This complaint, I answered was made to him, and Mr Loring because it was imagined, it came more immediately under their cognizance. My state of their cruel sufferings was a true one. The evidence was no further off than the Quaker Meeting house where they lay. That Louis Debute who seemed to be chiefly intrusted with their treatment did not belong to us, nor had ever been in our service, as I could learn. That he was notorious for crimes, and had been pillored some time before we evacuated N. York. Moreover That Dr Oliver who had the management of our wounded had lately dismissed him upon its being discovered that he disposed of their medicines and necessaries. To this Dr Mallet replied—that he was found amongst our people; and he supposed him one of ourselves.
Dr Mallet then requested me to take the direction of the house upon myself, and said that if I could procure nurses (which I had remarked they wanted more than medicines) he would willingly pay them. To this I answered, that he must be sensible my situation in N. York was by no means calculated to procure nurses. But if nurses or even proper tenders were provided, and Debute turned off, I would immediately undertake the business—But altho’ bound as well by profession as duty to render the sick every service in my power, yet the superior regard

which I owed my character, must determine me from the undertaking so long as he was continued. Mr Loring said Debute should not be suffered to prescribe, but as he was a useful fellow, might still be employed as an understrapper. I could not engage in the affair, I replied, until he was totally dismissed.
Notwithstand this he was continued; tho’ a Dr Hawkins mate in the Gen. Hospital came now and then to prescribe. But of his attendance or care they were little the better. And Debute was suffered to carry on his inhumanities as usual ’till a more glaring act of cruelty rendered his dismission unavoidable.
An officer, prisoner on Long Island, came to our Lodgings to inform Cols. McGaw & Miles that the Doctor who had charge of our sick, had that morning in his presence given one of them a blow with his stick, in consequence of which the man died 15 minutes after.
Upon this I renewed my complaints to Dr Mallet with this additional circumstance of Debutes barbarity: and begged, as the officer was willing to swear to the fact that he might be tryed for the murder. The Doctor expressed much concern, and accompanied me to Debute. The fellow after some little hesitation confessed his having that morning struck one of his patients; but argued that it was the man who lay next him who died. The first detatchment of our officers, in the mean while was ordered over to Long Island, and unfortunately amongst them the person who was to evidence this fact. And the murdered man was already buried with a number of others, so that no testimony could be had from inspection.
Now Debute was dismissed from his office and commanded never more to be seen near the sick. This comprehends a period of six week during which time their crouded situation—the effects of severe cold on their limbs—the strong symptoms of a long deprivation of water expressed in many of their countenances—Exclamations for drink and food, from such as had strength left to speak—the groans of the dying—the looks of the dead that lay mixed with the living—and the insufferable impurity of the house, made up altogether a scene more affecting and horrid than the carnage of a field of battle wherein no quarter is given.
These things made impressions too strong to be forgotten. And I question whether the resentment of the few who survived can end, but with their feelings.
But from this discription which includes a period of 6 Weeks I would in some measure discriminate the wounded who were lodged in a different part of the Town; in houses provided with fire places, and under the direction of Dr Oliver a refugee from Boston. I also make some distinction between the usage of the sick under Dr Antil who had

charge of them before Debute. But even under these Gentlemen their state was often grievous and distressing to contemplate.
Debute left the sick in such a condition that nothing save their immediate removal from N. York afforded the smallest prospect of a single patients recovery. Wherefore all I could do, was to procure that application to Gen. Howe which got them out on parole; a copy of which I inclosed to your Excellency the latter end of Jany last dated from Hydes Town Jersey.
I come now to Gen. Howes allegation against our Surgeons. I imagine that upon proper enquiry it will be found unsupported by admissible evidence: or to depend upon an equivoque of the same nature as that on which the assertion of our sick being recd into the B. H. is grounded. How far the following facts may serve to clear up the matter may not be difficult to ascertain.
Doctor Hugh Hodge and myself make several applications for medicines, for our sick officers, but were always refused. We were obliged to buy them for their use. An ounce or two of salts and a few nitre powders from Drs Oliver and Antil were all we ever recd. And these we had in consideration of our profession, not because they had orders to deliver any. For the latter Gent. told Dr Hodge that Dr Mallet had positively forbidden medicines to be given for patients out of his own care. Moreover when Debute had charge of our sick I bought from Dr Brownjohn, and distributed amongst them medicines in his presence from time to time. I except here the dressings &c. which Dr Oliver furnished the wounded officers who were attended at their ⟨o⟩wn lodgings. Besides Dr Hodge and myself there were 4 or 5 Surgeons prisoners belonging to Pennsylvania and the N. England States. It is natural to suppose that those were also refused. But as I was not acquainted with them, do not affirm it.
But had medicines been allowed “without restriction” for the use of our sick remaining in their prisons—Wherefore prevented from visiting them? Between the 20 November and middle of January I attempted it several times but never obtained admission except in one instance, where I had reason to believe that the guard had mistaken me for a British Surgn.
But further med. to men circumstanced as they were, could answer no one salutary purpose. It is even illiberal to suppose that any rational person could have prescribed them to men so totally unfurnished with those conveniencies and necessaries, without which, they are useless, if not hurtful. This would have been carrying cruelty to its utmost limits. And it ought really to be considered as a mark of G. H. humanity, that such a thing was not ordered to be done.
This may serve as a commentary to G. Howes third fact. I cannot be

mistaken in a single assertion. In every part of this testimony I am clear, however it may stand contrasted with Sir William Howes. You will therefore use it as may best answer the course of justice. Tis true, I am G. Howes prisoner But this cannot prevent me from discharging the obligations I am under to truth. With all due respect I have the honor to remain your Excy most obt and very humble servt

James McHenry

